DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 02/18/2021 in response to the Non-Final Rejection mailed on 08/18/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 02/18/2021 in response to the Non-Final Rejection mailed on 08/18/2020 have been fully considered by the examiner and are deemed persuasive to overcome the rejections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
	The rejection of claims 68-79 and 83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative terms “increases”, “reducing”, “higher” and “enhances” are withdrawn in view of the examiner’s amendment to the claims set forth below.
	The rejection of claim 71 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the examiner’s amendment to the claims set forth below.
	The rejection of claims 73 and 75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the examiner’s amendment to the claims set forth below.
withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
	The written description rejection of claims 68-79 and 83 is withdrawn in view of the examiner’s amendment to the claims set forth below which recite “wherein said microorganism is transformed with at least one recombinant nucleic acid molecule comprising a nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE); said nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) comprises at least one genetic modification that increases the activity of N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) relative to a N-acetyl-D-aminomannose-6-phosphate epimerase without said genetic modification; wherein said N-acetyl-D-aminomannose-6-phosphate epimerase comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 17 and the cysteine at position 133 of the amino acid sequence of SEQ ID NO:  17 is substituted with arginine and the tyrosine at position 187 of the amino acid sequence of SEQ ID NO:  17 is substituted with histidine”.
	The scope of enablement rejection of claims 68-79 and 83 is withdrawn in view of the examiner’s amendment to the claims set forth below which recite “wherein said microorganism is transformed with at least one recombinant nucleic acid molecule comprising a nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE); said nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) comprises at least one genetic modification that increases the activity of N-acetvl-D-aminomannose-6-
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 68-70, 73-78 and 83 under 35 U.S.C. 102(a)(1) as being anticipated by Merighi et al. (WO 2014/153253 A1, published 09/25/2014; cited on PTO-892 mailed on 08/18/2020) is withdrawn in view of the examiner’s amendment to the claims set forth below which recite “wherein said microorganism is transformed with at least one recombinant nucleic acid molecule comprising a nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE); said nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) comprises at least one genetic modification that increases the activity of N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) relative to a N-acetyl-D-aminomannose-6-phosphate epimerase without said genetic modification; wherein said N-acetyl-D-aminomannose-6-phosphate epimerase comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 17 and the cysteine at position 133 of the amino acid sequence of SEQ ID NO:  17 is substituted with arginine and the tyrosine at position 187 of the amino acid sequence of SEQ ID NO:  17 is substituted with histidine”.  Merighi et al. does not teach or suggest the specific mutations to the NanE enzyme as claimed.  
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claim 79 under 35 U.S.C. 103 as being unpatentable over Merighi et al. (WO 2014/153253 A1, published 09/25/2014; cited on PTO-892 mailed on 08/18/2020) in view of Deng et al. (US Patent Application Publication 2004/0091976 A1; cited on PTO-892 mailed on 08/18/2020) is withdrawn for the reasons set forth above regarding Merighi et al.
	Withdrawn Double Patenting
  	The provisional non-statutory double patenting rejections of claims 68-79 and 83 over claims 74-85 and 89 of copending Application No. 16/091,865 and claims 76-82 and 89 of copending Application No. 16/091,922 are withdrawn in view of the examiner’s amendment to the claims set forth below which recite “wherein said microorganism is transformed with at least one recombinant nucleic acid molecule comprising a nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE); said nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) comprises at least one genetic modification that increases the activity of N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) relative to a N-acetyl-D-aminomannose-6-phosphate epimerase without said genetic modification; wherein said N-acetyl-D-aminomannose-6-phosphate epimerase comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 17 and the cysteine at position 133 of the amino acid sequence of SEQ ID NO:  17 is substituted with arginine and the tyrosine at position 187 of the amino acid sequence of SEQ ID NO:  17 is substituted with histidine”.  The scope of the amended claims are neither anticipated nor rendered obvious by the copending applications.
Examiner’s Amendment to the Claims

	Authorization for this examiner’s amendment was given by Dr. Joseph Romagnano, Reg. No. 76,034, on 04/26/2021.
	Please replace the claim set filed on 02/18/2021 with the following re-written claim set.
1-67.  (Cancelled)
68. (Currently Amended) A method for producing N-Acetyl-D-Glucosamine and/or D-Glucosamine salt by microbial fermentation, comprising:
A)    culturing a microorganism in a fermentation medium to produce said N-Acetyl-D-Glucosamine and/or D-Glucosamine salt, wherein said microorganism is transformed with at least one recombinant nucleic acid molecule comprising a nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE); said nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) comprises at least one genetic modification that increases the activity of N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) relative to a N-acetyl-D-aminomannose-6-phosphate epimerase without said genetic modification; wherein said N-acetyl-D-aminomannose-6-phosphate epimerase comprises an amino acid sequence having at least 95% sequence identity to and the cysteine at position 133of the amino acid sequence of SEQ ID NO:  17 is substituted with arginine and the tyrosine at position 187of the amino acid sequence of SEQ ID NO:  17 is substituted with histidine ; and
B)    collecting N-Acetyl-D-Glucosamine and/or D-Glucosamine salt produced in the culturing step A).
69-71.  (Cancelled)
72.  (Currently Amended) The method of claim 68, wherein said nucleic acid sequence encoding N-acetyl-D-aminomannose-6-phosphate epimerase (NanE) comprises the nucleic acid sequence of SEQ ID NO:  26.
73-74.  (Cancelled)

(1)    at least one genetic modification capable of enhancing the activity of D-glucosamine-6-phosphate deaminase in said microorganism relative to a microorganism without said genetic modification, and simultaneously comprising at least one genetic modification capable of reducing the activity of glucosamine-6-phosphate synthase relative to a microorganism without said genetic modification;
(2)    at least one genetic modification capable of increasing the activity of glucosamine-6-phosphate synthase in said microorganism relative to a microorganism without said genetic modification, and simultaneously comprising at least one genetic modification capable of reducing the activity of D-glucosamine-6-phosphate deaminase relative to a microorganism without said genetic modification;
(3)    at least one genetic modification capable of enhancing the activity of UDP-N-acetyl-D-glucosamine-2-epimerase (WecB) in said microorganism relative to a microorganism without said genetic modification.
76.  (Currently Amended) The method of claim 75, wherein said genetic modification capable of enhancing the activity of UDP-N-acetyl-D-glucosamine-2-epimerase (WecB) in said microorganism is selected from the group consisting of a) increased activity of UDP-N-acetyl-D-glucose-2-epimerase; and/or b) overexpression of UDP-N-acetyl-D-glucosamine-2-epimerase in said microorganism.
77.  (Currently Amended) The method of claim 76, wherein said microorganism is transformed with at least one recombinant nucleic acid molecule comprising a nucleic acid sequence encoding UDP-N-acetyl-D-glucosamine-2-epimerase; wherein said nucleic acid sequence encoding UDP-N-acetyl-D-glucosamine-2-epimerase comprises the nucleic acid sequence of SEQ ID NO:  49.
78.  (Currently Amended) The method of claim 68, wherein said microorganism further comprises one or more of the following genetic modifications:
(1)    at least one genetic modification capable of reducing the activity of mannose transporter EIIM, P/IIIman (ManXYZ) in said microorganism relative to a microorganism without said genetic modification;
(2)    at least one genetic modification capable of reducing the activity of N-acetylneuraminic acid lyase (NanA) in said microorganism relative to a microorganism without said genetic modification;
relative to a microorganism without said genetic modification;
(4)    at least one genetic modification capable of reducing the activity of N-acetyl-D-glucosamine specific enzyme IINag (NagE) in said microorganism relative to a microorganism without said genetic modification;
(5)    at least one genetic modification capable of increasing the activity of a phosphoglucosamine mutase (GlmM) in said microorganism relative to a microorganism without said genetic modification; and
(6)    at least one genetic modification capable of enhancing the activity of bifunctional enzyme N-acetyl-D-glucosamine-1-phosphate uridine acyltransferase (GlmU) in said microorganism relative to a microorganism without said genetic modification.
79.  (Currently Amended) The method of Claim 68, wherein said culturing step A) is carried out at a temperature of from 20°C to 45°C; wherein said culturing step A) is carried out at a pH value of from wherein said culturing step A) uses a sugar-retaining liquid fed fermentation process.
80-82. (Cancelled)
83.  (Currently Amended) The method of claim 68, wherein said 
84-87.  (Cancelled)
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 68, 72, 75-79 and 83 are drawn to A method for producing N-Acetyl-D-Glucosamine and/or D-Glucosamine salt by microbial fermentation, comprising:  A)    culturing a microorganism in a fermentation medium to produce said N-Acetyl-D-Glucosamine and/or D-Glucosamine salt, wherein said microorganism is transformed with at least one recombinant nucleic acid molecule comprising a nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE); said nucleic acid sequence encoding N-acetvl-D-aminomannose-6-phosphate epimerase (NanE) WO 2014/153253 A1, published 09/25/2014; cited on PTO-892 mailed on 08/18/2020); however, as stated above, Merighi et al. does not teach or suggest the specific mutations to the NanE enzyme as claimed.  Accordingly, the methods of claims 68, 72, 75-79 and 83 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656